Citation Nr: 9936001	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-02 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
1991).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
January 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 1996 rating decision from the Fort 
Harrison, Montana Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
multiple sclerosis is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for a service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that was so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
multiple sclerosis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a grant of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5107(a) (West 1991); 38 C.F.R. § 3.22 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show no documentation of a diagnosis 
of multiple sclerosis.  The enlistment examination found the 
veteran's neurological condition to be normal.  

Service medical records show a complaint of soreness and 
itching in the left eye for the previous two days in November 
1954.  It had been thought that a foreign body had gotten in 
the eye.  It was also noted that conjunctivitis had 
developed.  Examination was documented as revealing nothing 
abnormal.  The cornea was clear.  The impression was acute 
conjunctivitis.  Another progress note from November 1954 
indicated that the conjunctivitis appeared to be of a 
venereal type.  On follow-up in December 1954, it was noted 
that he still had conjunctivitis but that it was getting 
better.  On separation examination, distant vision was 
measured as being 20/30 in the right eye and 20/70 in the 
left eye.  Near vision, with glasses for reading, was 
measured as being 20/20 in the right eye and 20/60 in the 
left eye.  The diagnosis, in pertinent part, was dizziness 
and headaches due to glasses.  

In August 1978 the veteran raised a claim of service 
connection for multiple sclerosis.  The veteran stated that 
he had received treatment from Dr. F. Obstarczyk for double 
vision in 1964.  

In August 1978 the veteran was admitted to the VA Center 
(VAC) at Fort Harrison.  It was noted that the veteran had 
been diagnosed with multiple sclerosis in January 1978.  A 
past history of diplopia for one month in 1964 was noted.  It 
was noted that he did very well for several years until the 
onset of his present illness.  It was reported that his 
condition had continued to deteriorate over the previous six 
months and that he was currently unable to move the right 
lower extremity without the aid of crutches.  The diagnosis 
was multiple sclerosis.  

In an August 1978 statement, received in September 1978 with 
a certification of attending physician, Dr. R.L. Edwin noted 
that he had initially seen the veteran in January 1978 with a 
history of diminishing vision in the left eye over the 
previous two weeks.  The diagnosis was optic atrophy of the 
left eye.  A past history of transient diplopia, ten years 
previously, was also noted.  

Dr. Edwin noted that the January 1978 examination revealed 
20/25 corrected vision in the right eye and 20/400 corrected 
vision in the left eye.  There was an afferent pupil defect 
in the left eye.  He noted that on subsequent examinations 
the disk of the left eye seemed somewhat pale, temporally.  
He also noted that Dr. G. Schemm, a surgeon, felt that the 
veteran had probable multiple sclerosis.  A diagnosis of 
retrobulbar optic neuritis of the left eye was also noted.

In August 1978 the veteran's spouse submitted a statement in 
which she contended that the veteran had suffered from a weak 
bladder ever since she had known him in 1956.  She also 
reported symptoms of a weak back in 1958 and that she had to 
drive the veteran to work as a result of double vision in 
1964.  

In another statement from August 1978, [redacted] stated that 
he had known the veteran since 1961 and that he had worked 
with him in the past.  He reported that the veteran had 
complained of a sore back and knee, and vision problems in 
late 1963.  

Another person wrote in August 1978 that he had known the 
veteran since prior to 1964 when he worked for a construction 
company.  He wrote that while working for the construction 
company, the veteran would complain occasionally about his 
knee, back, and eyes.  He stated that he heard the veteran 
complain of these problems in later years as well.  

In another lay statement dated from August 1978 [redacted] 
noted that the veteran had begun to have back trouble in 1955 
and that this condition seemed to worsen.  He also noted a 
history of kidney problems followed by eye trouble until he 
almost became blind in one eye.

In a written statement dated in August 1978, Dr. Schemm noted 
that the veteran had had difficulty since approximately 1964 
at which time he had developed double vision.  He stated that 
he was evaluated for this and was given a shot of Vitamin B.  
Dr. Schemm concluded that his symptoms at that time were 
consistent with his current problem with multiple sclerosis.  
Pursuant to this statement, the M&ROC sent a request to Dr. 
Schemm requesting any record of treatment by him of the 
veteran in 1964.  The response was that there was no record 
of the veteran ever being seen prior to February 1978.  

In August 1978 the M&ROC sent a request to Dr. Obstarczyk for 
his treatment records of the veteran, particularly records of 
treatment from 1964.  In a September 1978 response, Dr. 
Obstarczyk indicated that R. Ragland, O.D., had examined the 
veteran's eyes in May 1968 with the complaint being diplopia 
at times.  Dr. Obstarczyk noted that naked vision was found 
to be 20/20 in the right eye and 20/30 in the left eye and 
that the best correction was 20/20 in both eyes.  He also 
noted that the record did not show any unusual defects.  

In a statement received by the M&ROC in September 1978, Dr. 
H. Lee wrote that the veteran had been referred to him by a 
medical doctor for a diagnosis of ocular pathology in 1972 
and 1978.  

In a statement received by the M&ROC in November 1978, Dr. 
D.J. McKay reported that he had treated the veteran for left 
lateral rectum weakness, diagnosed in 1966.  He noted that he 
had not seen the veteran since that time.  Dr. McKay 
concluded that the left lateral rectum weakness was most 
likely due to multiple sclerosis.  

Records from the VAM&ROC in Fort Harrison show that the 
veteran was treated for symptoms of his multiple sclerosis 
from October to December 1978, in September and October 1988, 
November 1990, February and March 1991, and July 1992.  

The certificate of the veteran's death shows that he died on 
July [redacted] 1996 with the immediate cause of death listed as 
multiple sclerosis.  Nothing was listed in the spaces 
provided for conditions leading to the immediate cause of 
death and for the underlying cause of death.  

In August 1996 the appellant raised a claim of service 
connection for the cause of the veteran's death.  

In February 1998 the appellant stated that the veteran was 
suffering from double vision, weak kidneys, weak knees, and 
back problems since 1957, which she concluded were all 
attributable to multiple sclerosis.  She also reported that 
she was "trying to obtain medical records if they are 
available back to 1957."

In a report of contact dated April 1998 the appellant was 
noted as stating that she had been unable to secure any 
additional medical records.  

Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service manifestation of multiple sclerosis to 
a degree of 10 percent within seven years from the date of 
termination of such service, establishes a presumption that 
multiple sclerosis was incurred in service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  

38 C.F.R. § 3.307(c) requires that to demonstrate presumptive 
service connection for multiple sclerosis, there be shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  See Bielby v. Brown, 7 Vet App 260 (1994).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The certificate of death lists multiple sclerosis as the 
immediate cause of death, with no conditions leading to the 
immediate cause or underlying causes listed.  The medical 
evidence of record does not establish that the veteran had 
multiple sclerosis during active service, or that multiple 
sclerosis was related to an injury or disease incurred during 
active service.  There is no competent medical evidence of a 
link between the veteran's cause of death and an inservice 
injury or disease.  There are no medical opinions indicating 
a nexus between the cause of death and military service.  

The probative medical evidence does not show that multiple 
sclerosis became manifest to a degree of 10 percent or more 
within seven years from the date of separation of service.  
There is no diagnosis of multiple sclerosis nor any other 
acceptable evidence of multiple sclerosis becoming manifest 
within the presumptive period or shortly following the 
presumptive period.  38 C.F.R. §§ 3.307, 3.307(c), 3.309 
(1999).  

Dr. McKay's statement concluding that the veteran's left 
lateral rectus weakness was most likely due to multiple 
sclerosis is not acceptable evidence that multiple sclerosis 
first manifested itself within the presumptive period or 
shortly thereafter because the left lateral weakness 
described by Dr. McKay was not diagnosed until 1966 which was 
approximately two years after the expiration of the 
presumptive period.  

In addition, the Board notes that Dr. McKay offered no 
clinical data or other rationale in support of his 
conclusion, and the record contains no other acceptable 
evidence which would lend substance to his conclusion.  See 
Bloom v. West, 12 Vet. App. 185 (1999); see also 38 C.F.R. 
§ 3.307(c) (1999).  In this regard, the Board also notes that 
Dr. McKay made his conclusion in November 1978, indicating 
that he had only seen the veteran once in 1966.  

The opinion of Dr. Schemm is not acceptable evidence for 
similar reasons.  In August 1978 Dr. Schemm noted that the 
veteran suffered from double vision in 1964 and that these 
symptoms were consistent with his current problems with 
multiple sclerosis.  

Dr. Schemm's conclusion is insufficient because he made the 
conclusion without providing any clinical data or other 
rationale in support of his opinion.  See Bloom, supra.  In 
this regard, the Board notes that the M&ROC sent a request to 
Dr. Schemm for any record of his treatment of the veteran in 
1964.  The response was that there was no record of the 
veteran ever being seen prior to February 1978, indicating 
that Dr. Schemm did not actually treat the veteran until 
1978.  

The Board also notes that Dr. Schemm's conclusion is also too 
vague because it provides no specific month or date in 1964 
when the veteran was allegedly treated for double vision.  
The veteran was discharged from military service in January 
1957.  The veteran would have had to have manifested multiple 
sclerosis within seven years from discharge, which would be 
January 1964.  Therefore, it is unclear as to whether Dr. 
Schemm was even indicating that the veteran had 
manifestations of multiple sclerosis within the presumptive 
period.  

There is no other acceptable evidence in the record which 
would lend substance to his conclusion that the veteran had 
double vision in 1964 and that such symptoms were consistent 
with his multiple sclerosis.  See Bloom, supra; 38 C.F.R. 
§ 3.307(c) (1999).  

There is no other medical evidence of record supporting his 
conclusion that the veteran had double vision in 1964 and 
that such symptoms were consistent with multiple sclerosis.  
In this regard, the Board notes that the veteran claimed in 
his August 1978 application for service connection of 
multiple sclerosis to being treated by Dr. Obstarczyk for 
double vision in 1964.  However, Dr. Obstarczyk reported in 
September 1978 that he had examined the veteran's eyes in 
September 1968, noting that both eyes were correctable to 
20/20 vision and that there were no unusual defects noted in 
the record.  

The contentions of the appellant and other laypersons that 
the veteran's cause of death (multiple sclerosis) first 
manifested itself within the seven year presumptive period 
for multiple sclerosis or that his vision problems or other 
symptoms were a manifestation of multiple sclerosis are not 
acceptable evidence and therefore do not lend support to Dr. 
Schemm's conclusion.  See 38 C.F.R. § 3.307(c) (1999); Bloom, 
supra.  This is because, generally speaking, lay persons are 
not competent to offer evidence that requires medical 
knowledge.  Thus, in this case, they are not competent to 
offer conclusions as to when the veteran's multiple sclerosis 
first manifested itself or as to what symptoms were 
manifestations of his multiple sclerosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to when and 
with what symptoms the veteran's cause of death was first 
manifested.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In the instant case, the issue of whether the veteran's 
multiple sclerosis was incurred in service, or when and how 
the cause of the veteran's death first manifested itself, 
requires competent medical evidence.  In the absence of 
competent evidence establishing either of these, the Board 
must deny the appellant's claim as not well grounded.  

The Board notes that the appellant submitted a statement in 
February 1998 indicating the veteran had had symptoms of 
double vision, weak kidneys, and other symptoms dating back 
to 1957, and that she was "trying to obtain medical records 
if they are available back to 1957."  Pursuant to 
38 U.S.C.A. § 5103(a), if VA is placed on notice of the 
possible existence of information that would render the claim 
plausible, and therefore well grounded, VA has the duty to 
advise the appellant of the necessity to obtain the 
information.  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

In the case at hand, the Board notes that the appellant 
reported by phone contact in April 1998 that she had been 
unable to secure any additional medical records.  The Board 
therefore concludes that the M&ROC's duty to advise under 
section 5103(a) was discharged in this instance.  The Board 
also notes that the appellant never identifed the evidence 
with any specificity nor indicated that such evidence 
actually existed or would well-ground her claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997); Marciniak v. 
Brown,10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. 
App. 235 (1996); Robinette, supra.  

The Board finds that the M&ROC was not under a duty to assist 
the appellant in developing facts pertinent to her claim for 
service connection for the cause of the veteran's death prior 
to the submission of a well grounded claim.  Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

As the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to her case.  

Entitlement to DIC pursuant to the provisions of 38 U.S.C. 
§ 1318

Factual Background

The pertinent evidence of record shows that the M&ROC granted 
service connection for residuals of a sprained right ankle in 
August 1957, assigning a noncompensable rating, effective 
January 17, 1957.  

A VA admission report from August 1978 indicates that the 
veteran was seen for various symptoms of multiple sclerosis.  
It was noted that the veteran had been diagnosed with 
multiple sclerosis in January 1978.  

Regarding the right ankle, it was noted that the veteran had 
been unable to move the right lower extremity over the 
previous six months without the aid of crutches.  On 
examination, the veteran walked with crutches and Canadian 
crutches with marked difficulty, particularly in dragging the 
right lower extremity and right foot.  He was unable to lift 
the right foot off the floor.  The diagnosis was multiple 
sclerosis.  The veteran was given a wheelchair, and it was 
concluded that he was unable to return to any full-time type 
of employment.  

In October 1978 the veteran was admitted to Fort Harrison 
VAM&ROC because his left leg had "gone out on him."  It was 
also noted that the veteran had multiple sclerosis and that 
his condition had deteriorated quite rapidly over the 
previous ten months.  However, it was noted that he had 
experienced a marked improvement since being hospitalized.  
The diagnosis was multiple sclerosis.  It was concluded that 
the veteran was incapable of being rehabilitated for work 
purposes and that he was totally disabled.  

In November 1979, Dr. T.C. Power noted that he had evaluated 
the veteran's right ankle in November 1979.  On examination, 
the foot could invert and the talus would completely 
subluxate from the talus.  It was noted that he was wearing a 
polypropylene posterior splint and that this controlled the 
foot as far as turning and walking.  

On VA examination in February 1980, the veteran reported that 
he was unemployed and that time lost from work was due to 
multiple sclerosis.  It was noted that the veteran was using 
a Canadian crutch and was wearing a plastic brace fitting 
into the shoe of the right foot.  On examination, the veteran 
was able to displace the right ankle outward and return the 
joint to the normal position.  X-rays revealed extensive 
degenerative changes in the ankle with deformity of the talus 
and the distal end of the fibula secondary to the 
degenerative change and an old fracture.  There were also 
findings which were found to be indicative of tremendous 
ligamentous instability at the ankle.  The diagnosis was 
residuals of a right ankle injury with severe instability and 
subluxation.  

In March 1980 the M&ROC assigned a 20 percent rating for a 
right ankle injury, post-operative with instability, 
effective from November 13, 1979.  

In May 1980, the veteran submitted a notice of disagreement 
in which he stated that his right ankle disability forced him 
to use a brace and a cane.  

In June 1980 Dr. Powers noted that the veteran was wearing a 
splint for drop foot.  Examination revealed that the veteran 
was walking with one crutch.  The veteran reported that he 
was experiencing increasing weakness with progressive 
numbness in the right lower extremity secondary to multiple 
sclerosis.  He stated that he had to walk with a crutch as a 
result.  

In September 1980, the veteran submitted a statement 
contending that he was entitled to a rating higher than 20 
percent for his right ankle disability, contending that the 
right ankle disability was the main reason behind his 
inability to follow gainful employment as a heavy equipment 
operator.  

In November 1980 the M&ROC assigned a 40 percent rating for 
the right ankle injury, post-operative with instability, 
effective from June 16, 1980.  

In September 1988, the veteran was admitted to the Fort 
Harrison VAM&ROC for increasing weakness.  X-rays of the 
right ankle revealed widening of the joint but no evidence of 
acute fracture.  A Velcro fastened support for the right 
ankle was suggested.  It was noted that he was able to 
transfer easily with help and was able to use bars in the 
washroom "and so forth."  Arrangements were made to adapt 
his house to a wheelchair.  

In October 1988 the veteran raised a claim for an increased 
rating for his right ankle disability.  

In September 1989, Dr. Power noted that the veteran was 
basically living in a wheelchair or in bed.  He noted that 
the veteran was able to stand but was basically unable to 
walk, climb, or push off with his right foot.  He concluded 
that the veteran's condition was not any better than if he 
had the leg amputated and had a prosthetic leg instead. 

On VA examination in March 1990, it was noted that the 
veteran had had multiple sclerosis since 1976 and had been 
unable to walk well since.  It was noted that the veteran was 
last able to work in 1976.  It was also noted that he was 
currently using a wheelchair most of the time.  He was unable 
to walk on examination and showed weakness in his right lower 
extremity.  

In May 1990, the M&ROC assigned a 100 percent disability 
rating for post-operative residuals of a right ankle injury 
with the loss of use of both feet, effective September 20, 
1989.  The assignment was based on the veteran's loss of use 
of both feet, and it was noted by the M&ROC that this was 
first documented in a letter dated September 20, 1989; hence 
the effective date.  

A VA admission report from November 1990 shows that the 
veteran was admitted for a groin rash, maceration, and 
urinary leakage.  In the report of history, it was noted that 
the veteran had had multiple sclerosis for 12 years and that 
he had initially presented with instability and vision 
complaints.  It was noted that he had been ambulatory for 
four years but had been wheelchair bound for the past eight 
years for progressive weakness in the lower extremities.  

A July 1992 admission report from the Fort Harrison VAM&ROC 
noted in the report of history that the veteran had had 
multiple sclerosis for 14 years.  It also noted that the 
veteran had been ambulatory for the first four years but had 
been wheelchair bound for the previous 10 years.  

The 100 percent rating for the right ankle disability 
remained in effect up to the veteran's death on July [redacted] 
1996.  Subsequent to the veteran's death, the appellant 
submitted a letter contending that the veteran had not been 
able to use his legs since 1983, and that he should therefore 
have been entitled to the 100 percent disability rating since 
that time.  

Criteria

Benefits authorized by 38 U.S.C. § 1318 shall be paid to a 
deceased veteran's surviving spouse (see § 3.54(c)(2)) or 
children in the same manner as if the veteran's death is 
service connected when the following conditions are met:

(1)  The veteran's death was not caused by his or her own 
willful misconduct; and

(2)  The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error (CUE)) was not in receipt of but 
would have been entitled to receive compensation at the time 
of death for a service-connected disablement that either: 

(i) Was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death; or

(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.

38 C.F.R. § 3.22 (1999).

A CUE claim is not the sole way for a survivor to show the 
veteran's entitlement as of the time of the veteran's death; 
the survivor is given the right to attempt to demonstrate 
that the veteran hypothetically would have been entitled to 
receive a different decision (even if he did not file a 
claim) on a service-connection-related issue based on 
evidence in the veteran's claims file or VA custody prior to 
the veteran's death and the law then or subsequently made 
retroactively applicable.  See Weaver v. West, 12 Vet. 
App. 229 (1999); Wingo v. West, 11 Vet. App. 307 (1998); ; 
Carpenter v. West, 11 Vet. App. 140 (1998); Green v. Brown, 
10 Vet. App. 111 (1997); 38 C.F.R. § 3.22(a)(2) (1999).  

Analysis

In this case, there is no contention that the veteran was 100 
percent disabled from the date of his discharge from service.  
Nor does the appellant argue that any disability other than 
the veteran's right ankle disability warranted a 100 percent 
evaluation at any time during the veteran's lifetime.  The 
veteran was in actual receipt of total compensation benefits 
(a 100 percent rating for his service-connected right ankle 
disability) from September 1989 until his death in July 1996, 
a period of less than 10 years.  

Therefore, DIC under 38 U.S.C.A. § 1318 can be paid only if 
the veteran would have been "entitled to receive" total 
compensation benefits continuously from at least July [redacted] 
1986 until his death 10 years later on July [redacted] 1996.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R § 3.22.  

The appellant has asserted that the 100 percent rating should 
be effective back to 1983 because the veteran was unable to 
walk at that time.  Accordingly, the Board herein considers 
whether the veteran was "entitled to receive" total 
compensation benefits for at least 10 years preceding death; 
i.e. was entitled to a 100 percent rating from at least July 
[redacted] 1986.  

The probative evidence of record establishes that the 
veteran's right ankle disability did not warrant a 100 
percent rating for a continuous 10-year period preceding his 
death.  

As stated above, in May 1990 the M&ROC assigned a 100 percent 
rating, effective September 20, 1989.  This rating was based 
on the loss of the use of both feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5110 (1990).  Prior to this the veteran was 
receiving a 40 percent rating for post-operative residuals of 
a right ankle injury with instability, effective June 16, 
1980, based on impairments of the tibia and fibula.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1980).  

The Board notes that the amputation rule mandates that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  This 
rule was in effect at the time of the veteran's 40 percent 
disability rating.  See 38 C.F.R. § 4.68 (1980).  

The regulations at 38 C.F.R. § 4.68 prohibit an evaluation of 
higher than 40 percent for any combination of service-
connected disabilities below the knee.  See 38 C.F.R. §§ 4.68 
and 4.71a, Diagnostic Code 5165.  The Board also notes that 
40 percent is the maximum evaluation possible under 
Diagnostic Code 5262.  Therefore, the veteran was receiving 
the maximum rating he could have received for a disability of 
the right ankle, absent a showing that he had anatomical loss 
of both feet, as was later found by the M&ROC in May 1990.  
See 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5110, 5165, 
and 5262.  

Prior to September 20, 1989, there is a October 1988 VA 
discharge report summarizing an admission from September 1988 
to October 1988 in which it was indicated that the veteran's 
house was going to be adapted for a wheelchair.  Thus, the 
veteran's 100 percent rating could hypothetically have been 
rated as 100 percent disabling back to September 1988; 
however, a 100 percent rating from this time would not be 
sufficient to satisfy the requirement that he be continuously 
at 100 percent disabled for 10 years preceding his death.  
38 C.F.R. § 4.71a, Diagnostic Code 5110.  

The probative evidence of record indicates that the veteran 
had not lost the use of both his feet prior to 1988.  The 
appellant contends that the veteran had been incapable of 
walking since 1983.  A VA admission report from November 1990 
noted in the report of history that the veteran had been 
wheelchair bound for eight years, and a VA admission report 
from July 1992 noted that he had been wheelchair bound for 10 
years.  In addition, there is a discharge report from August 
1978 indicating that the veteran had been given a wheelchair.  

However, there is no actual medical evidence that the veteran 
had lost the use of both of his feet prior to 1988.  In fact, 
the discharge summary from October 1988 noted that the 
veteran's house would be adapted for a wheelchair, indicating 
that he had only recently lost the use of both feet, thereby 
requiring his house be adapted for a wheelchair.  

Prior to 1988, the most recent evidence relating to the right 
ankle disability is the veteran's September 1980 letter in 
which he contended that his right ankle disability prevented 
him from working as a heavy equipment operator; he did not 
contend that he could not walk or use either of his feet.  
Submitted with this letter was a June 1980 letter from Dr. 
Power in which it was noted that the veteran was walking with 
one crutch.  

In addition, the veteran submitted a statement in May 1980 in 
which he stated that he was using a brace and a cane.  The 
veteran was noted as using a crutch on VA examination in 
February 1980.  In November 1979, it was noted by Dr. Power 
that the veteran was wearing a splint that helped to control 
the foot in terms of turning in walking.  In addition, there 
is no medical evidence between 1980 and 1988 indicating that 
the veteran's condition had worsened and that he had lost the 
use of both of his feet by July [redacted] 1986.

Therefore, prior to 1988, the evidence indicates that the 
veteran had not lost the use of both his feet as the evidence 
indicates that he was able to walk with he aid of crutches.  
Thus, the probative medical evidence establishes that the 
veteran was not entitled to receive a 100 percent rating for 
the right ankle disability on July [redacted] 1986, and was 
therefore not entitled to be continuously rated as 100 
percent disabled for a period of 10 continuous years 
preceding his death.  

The probative evidence also establishes that the veteran was 
not entitled to a total disability rating for compensation 
based on individual unemployability (TDIU) for a continuous 
period of 10 years preceding his death.  

As of July [redacted] 1986, the right ankle disability was rated as 
40 percent disabling.  Under the applicable regulations from 
that time, TDIU ratings may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16.

As of July [redacted] 1986, the veteran did not satisfy the 
percentage rating standards for TDIU benefits.  The veteran's 
only service connected disability was his right ankle 
disability, and this was only rated as 40 percent disabling 
at the time.  Therefore, he did not have a single disability 
rated 60 percent disabling or more or a combined disability 
rating of 70 percent or more, although consideration to such 
benefits on an extraschedular basis may be given. 

38 C.F.R. § 4.16(b) sets out that it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  

In the case at hand, the Board concludes that the evidence 
has not established that the veteran was unable to engage in 
a substantially gainful occupation by reason of his service 
connected right ankle disability by July [redacted] 1986.  The Board 
notes that this was the only disability for which the veteran 
was service-connected.  

Prior to July [redacted] 1986, it was concluded in VA records from 
August 1978 and October 1978 that the veteran was disabled 
from working, and the record indicates that he had been 
unemployed; however, there is no indication from these 
records that it was concluded that he was disabled due to his 
service-connected right ankle disability.  

Rather, the Board notes that these conclusions made in August 
and October 1978 were rendered in conjunction with the 
admission for and diagnosis of multiple sclerosis.  Moreover, 
in the February 1980 examination the veteran himself related 
that his time lost from work was due to multiple sclerosis 
only.  In addition, the evidence, as noted above, indicates 
that the veteran had not lost the use of his feet prior to 
July [redacted] 1986.  Records prior to this date indicate that he 
was walking with the aid of crutches.  While his service-
connected right ankle disability might have limited him from 
some forms of work, the evidence indicates that this 
disability, by itself, did not prevent all substantially 
gainful employment.  As a result, the Board finds that the 
criteria for a TDIU rating were not met on July [redacted] 1986.

In sum, as the veteran was not actually in receipt of nor was 
he "entitled to receive" total compensation benefits for at 
least 10 years immediately preceding death, as required for 
DIC under 38 U.S.C.A. § 1318, the appellant is not entitled 
to DIC benefits under 38 U.S.C.A. § 1318.  
38 U.S.C.A. § 1318; C.F.R. § 3.22.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.  

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

